Case: 19-10292      Document: 00515238355         Page: 1    Date Filed: 12/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10292                        December 16, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

APRIL CASTRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:18-CR-64-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       April Castro appeals the 57-month sentence imposed following her guilty
plea convictions for uttering and possessing forged and counterfeit securities
of an organization and possession of stolen mail. Castro contends that the
district court erred in calculating the intended loss under the advisory
guidelines. In particular, she contends that the district court erred by using
the average value of the forged blank checks and the pre-prepared checks in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10292    Document: 00515238355     Page: 2   Date Filed: 12/16/2019


                                 No. 19-10292

assigning a value to the 479 blank checks and money orders found in her
possession at the time of her arrest. Castro contends that including the value
of the pre-prepared checks inflated the intended loss estimate, thereby
resulting in an unreasonable loss calculation in light of the record.
      The district court’s method of calculating loss under the Guidelines is a
question of law that is reviewed de novo. United States v. Lige, 635 F.3d 668,
671 (5th Cir. 2011). “The district court receives wide latitude to determine the
amount of loss and should make a reasonable estimate based on available
information.” United States v. Jones, 475 F.3d 701, 705 (5th Cir. 2007); see
U.S.S.G. § 2B1.1, comment. (n.3(C)). We have previously approved the use of
averages in estimating intended loss. See United States v. Chappell, 6 F.3d
1095, 1101 (5th Cir. 1993). Castro has not shown that the district court erred
in the methodology used to calculate the intended loss. See id. Accordingly,
the judgment of the district court is AFFIRMED.




                                       2